DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7, 9-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 9617848, hereafter Hill) in view of Godfrey (US 9945215).
With regards to claims 1 and 11, Hill discloses a system and method of perforating a wellbore, comprising: generating in at least one perforation stage, at least one shockwave that propagates throughout said wellbore by firing a perforation device at a perforating direction; measuring said shockwave at a fiber optic cable (102, Fig. 1) in said wellbore using said fiber optic cable, said fiber optic cable being an existing cable (col. 4:57- col. 5:6, col. 13:62-col. 14:14); determining an orientation (data provides the “portions of the fibre” that correspond to the perforation locations, col. 5:57-col. 6:7) of said fiber optic cable relative to said perforation based on said shockwave (col. 5:57-col. 6:7) using an interrogator/processor unit (112).  Hill shows all the limitation of the present invention except, it does not explicitly disclose determining and changing said perforating direction based on said orientation of said fiber optic cable for a subsequent perforation stage of said wellbore to minimize damage to said fiber optic cable during said subsequent perforation stage. Godfrey discloses determining location of Fiber optic cable with regards to a perforator that data should be used so that the fiber optic cables are not in the path of the perforators used downhole (col. 2:38-44, col. 3:6-16). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the data of Hill to reorient the perforator to prevent damage as presented in Godfrey.  This would be done to prevent damage to the optical fiber which would be difficult to replace.
With regards to claims 2 and 12, Hill discloses placing said perforation device inside said wellbore (col. 4:57-60).
With regards to claims 3 and 13, Hill discloses at least one perforation stage is an initial perforation stage and said placing includes placing said perforation device at a distal end of a casing in said wellbore for the initial perforation stage (col. 13:62-col. 14:6).
With regards to claims 4 and 14, Hill discloses placing includes moving said perforation device to a different location inside said wellbore for said subsequent perforation stage (col.14:6-12).
With regards to claims 6 and 16, Hill discloses fiber optic cable is deployed during a run in hole (Fig. 1, col. 10:6-28).
With regards to claims 7 and 17, Godfrey discloses generating multiple signals in different directions to determine the direction that that generated a minimum shock value at said fiber optic cable.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use this method with the perforation shockwaves of Hill.  This would be done to allow the perforator to fire in the safest direction with regards to the cable.
With regards to claim 18, Hill discloses changing includes changing said perforating direction in subsequent perforation stages is based on an orientation of the said fiber optic cable in a previous fracturing stage (col. 4:57- col. 5:6, col. 13:62-col. 14:14).
With regards to claims 9 and 19, it is taken as Official Notice that fiber optic measurement downhole are commonly made using interferometry.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the fiber optic measurements of Hill performed using interferometry.  This would be done because interferometry is commonly used method of utilizing fiber optic cables. The Official Notice taken is supported by Luo et al. (US 2020/0018149), which states (para 209) that applying an interferometry model to data sets produced by fiber optics may generate a digital seismic image.
With regards to claims 10 and 20, it is inherent in the method of Hill that physical characteristics of the perforating apparatus would be considered when analyzing the data. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the determining based further on an eccentricity of the perforation device.
Response to Arguments
Applicant's arguments filed 9/23/22 have been fully considered but they are not persuasive.
It is the assertion of the applicant that Hill fails to suggest “determining an orientation of said fiber optic cable relative to said perforating direction based on said shockwave and said perforating direction”.  The examiner acknowledges that this is not specifically disclosed in Hill.  Hill however does disclose determining the orientation of the perforating gun between perforating processes/stages in case a change need to be made, and determines where (proximity) the shot occurs in relation to the fiber optic cable as stated in the above rejection.  Godfrey discloses determining orientation of a perforating gun using acoustic signals and orienting it at a proper angle with relation to the existing fiber optics to reduce damage.  The proposed combination would provide a method and apparatus of using the shockwave date of a perforating stage to provide orientation of the perforator, as in Hill (col. 4:57- col. 5:6, col. 13:62-col. 14:14). Godfrey would teach orienting this perforation charge in relation to the fiber optic cable to reduce damage with future stages.  The nature of the rejection, mainly modifying Hill with the teachings of Godfrey, has remained to same since the prior action and thus is now considered Final.
It is the assertion of the applicant that since Godfrey does not utilize a shockwave, but instead uses acoustic sources, that it would not cure the deficiencies presented by Hill.  The examiner respectfully traverses this assertion.  Godfrey is used to teach that it is obvious to orient a perforating gun to avoid a fiber optic cable using acoustic data collected by the fiber optic cable, referred to as a DAS (distributed acoustic sensor).  Hill teaches collecting perforation data using a DAS (col. 13:62-col. 14:14).  Therefore, using the data of Hill to perform an orientation adjustment as disclosed in Godfrey does not require the specifics of the audio signal provided in Godfrey.
Allowable Subject Matter
Claims 5, 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art all show similar features to those of the claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P STEPHENSON whose telephone number is (571)272-7035. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on (571) 272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P STEPHENSON/Primary Examiner, Art Unit 3676